Citation Nr: 1502650	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-28 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for major depressive disorder, to include a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to January 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA), Regional Office (RO), wherein, in pertinent part, the RO granted service connection for depressive disorder, not otherwise specified and assigned a 0 percent rating effective February 28, 2011, and denied entitlement to a TDIU.  An interim August 2012 rating decision increased the rating for depressive disorder to 20 percent with the same effective date.  An interim November 2013 rating decision increased the rating for depressive disorder to 30 percent with the same effective date.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's depressive disorder is not shown to have been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

A rating in excess of 30 percent for depressive disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.130, Diagnostic Code (Code) 9434 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Here, the December 2011 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2012 statement of the case (SOC) provided notice on the "downstream" issue of an increased initial rating; while a March 2013 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in May 2011 (PTSD) (and August 2011 addendum), and February 2013 (mental disorders), which will be discussed in greater detail below.  The Board finds these examinations to be adequate as they included a review of the Veteran's history and a mental status examination that includes all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Psychiatric disorders are rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9434.  

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

With respect to the rating of his psychiatric disorder, the Veteran has been assigned various Global Assessment of Functioning (GAF) scores.  Scores ranging from 71 to 80 reflect transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily failing behind in schoolwork).  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the DSM-IV, for rating purposes].

The Board notes all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran initially filed a claim (in February 2011) for an acquired psychiatric disability to include PTSD and depression as secondary to the service-connected prostate cancer.  Prior to filing said claim, he was diagnosed (per December 2010 record review by VA social worker) with a history of depression, anxiety (treated and reasonably stable) and alcohol dependence.  In January 2011, he was seen at a VA Medical Center (VAMC) for a mental health consult.  He was diagnosed (under Axis I) with PTSD, alcohol dependence, and rule out substance induced mood disorder.  At that time, his GAF was 55.

On May 2011 VA PTSD examination, the Veteran reported that his physician originally referred him to VA due to concerns with possible stress disorder.  The Veteran stated he was stressed secondary to his cancer diagnosis.  He also reported having numerous (other) stressors over the past couple years, such as having to sell his business in April 2010 because he could not travel due to medical condition, his father died a "slow painful death" in June 2009, his mother was living alone and had a near fatal thyroid condition and now living in a personal care facility; his wife was being treated for a shoulder condition, and he was diagnosed with an umbilical hernia in March 2011, which has limited his physical activity and makes him feel dependent, and depressed; and his mother-in-law fell and broke her hip three weeks ago.  He also reported periods of anxiety.  

He described his relationship with his wife of 20 years as "very good[;]" they get along well and enjoy each other's company; they vacation together and go boating several times a month.  He has a good relationship with his son to whom he speaks with nearly every day and who now owns his former business.  He has a close relationship with his mother, who he sees several times a week for lunch.  He has many friends at the Veterans' service organization, but outside of that his circle of friends is small.  He visits the Veterans' service organization three to four days a week, where he is the "JR. Vice-Commander."  He cooks there one night a week; he has been a member since 1983.  Such social activities have been continuous for the past 40 years.  However, he stated that he tends to avoid large crowds due to anxiety and he has trouble becoming emotionally close to others.

The examiner noted that the Veteran was generally functioning fairly well, despite his numerous physical and family stressors that have occurred over the past two years.  He experienced mild, transient episodes of depression related to his loss of physical and sexual abilities since being diagnosed with prostate cancer and hernia.  He also experienced anxiety that manifests as physical tension, which was reduced through regular, often excessive, alcohol use.  He has a small but supportive social network, including a very stable marriage and close relationships with his son and mother.  

On psychiatric examination, his speech was unremarkable, he was cooperative and friendly toward the examiner.  His affect was normal.  The Veteran's mood was reported to be normal; he stated "I am not unhappy about anything."  He was oriented to person, time and place.  His thought process and thought content were unremarkable.  He did not have delusions.  He could understand the outcome of behavior, and that he has a problem.  He had average intelligence.  He reported not sleeping well since Vietnam.  He had restless nights and he may scream in a dream.  He sleeps about 8 hours per night, but had trouble with sleep initiation two or three times a week, due to racing thoughts about work, chores or responsibilities.  He stated he feels rested in the morning and does not take naps during the day.  He was unable to describe the content of his dreams, but stated he has had nightmares about Vietnam two to three times a month since 1969 about people killing him and about strange situations.  He did not have hallucinations or inappropriate behavior; nor did he have panic attacks, obsessive or ritualistic behavior, or homicidal or suicidal thoughts.  He had the ability to maintain minimum personal hygiene.  His memory was normal.

The examiner noted that the Veteran completed the Beck Depression Inventory-Second Edition (BDI-II), a self-report measure of depressive symptoms present during the last two weeks.  His score was 17, indicating mild depression.  He endorsed such symptoms of depression such as sadness, pessimism, loss of pleasure, feelings of punishment, agitation, anhedonia, worthlessness, anergia, sleep changes, fatigue and loss of interest in sexual activity.  The Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  He was diagnosed under Axis I with depressive disorder, NOS, alcohol dependence, and cannabis abuse.  The examiner noted that alcohol dependence and, to a lesser degree, the Veteran's cannabis use have developed as a means of tension/stress reduction.  Alcohol, being a sedative, contributed to depressing his mood.  His depressive symptoms date back at least ten years related to stress and worry associated with his high-pressured business.  His current mild depression is related to his cancer diagnosis and its subsequent effects on his sexual life, level of independence and feelings of self-worth.  He was also dealing with several family members' medical conditions, the death of his father, and the sale of his successful business.  Despite these multiple factors, the Veteran was actually coping as well as one might expect.  He was still functioning satisfactorily with regard to social and personal relationships.  He did not meet criteria for major depression or dysthymic disorder, and therefore a diagnosis of depressive disorder, NOS was rendered.  His GAF score was 75.  His usual occupation was import/export sales, he had been self-employed for 24 years.  He sold the business to his son last year and he served part-time as a consultant.  He reported no significant problems with occupational functioning over the 24 years he operated his business.  He was able to travel abroad and conduct meetings and sales without any concerns.  He related well to others and did not mind flying.  He built a very successful business into an annual net worth of $7 million.  The examiner noted that the prognosis for the Veteran was good; he has strong family relationships, and a small, but supportive, social network.  

The examiner was asked to comment on the relationship between the Veteran's current depression and his prostate cancer.  He noted that while it was difficult to say exactly how much of the Veteran's depression was attributed to each of his many stresses over the past 15 months, a large portion of his depression was definitely related to the fact that he had not been able to have sexual intercourse since his prostate cancer surgery.  He also reported depression related to the loss of independence, feelings of being overwhelmed with family medical problems, sale of his business and physical limitations since surgery.  

In an August 2011 addendum to the May 2011 VA examination (by the same examiner) the examiner was asked to determine a baseline level of severity of the Veteran's diagnosed depressive disorder (secondary to prostate cancer) based on medical evidence available prior to aggravation or the earliest medical evidence following aggravation.  The examiner noted that based only on the Veteran's description, baseline level of severity of his depression ten years ago (2001) was mild, yet enough to require medication.  Depression at that time was related to business stress and was manifested by feelings of guilt and worries about his business failing.  The current severity of the Veteran's depressive disorder is granter than the baseline.  The examiner opined that it was at least as likely as not that the Veteran's depressive disorder was aggravated beyond its natural progression.  The reason for the opinion was that the Veteran's depression prior to his diagnosis and treatment of cancer was managed effectively with medication.  While his depression was still only mild in nature, his symptoms became slightly worse after his prostate surgery as evidenced by feelings of sadness, loss of pleasure, reduced self-worth, loss of independence, feelings of punishment, agitation, anhedonia, anergia, sleep changes, and fatigue.  While he is also dealing with stress related to his wife's health problems and his father's death (2009), greater than 50 percent of his current depression is secondary to his service-connected prostate cancer and its effects on his reduced level of independence, loss of business, and limited physical activity.

In a September 2012 statement, in support of the Veteran's claim, his wife noted that she noticed that due to his service-connected prostate cancer, prostatectomy, and the resulting erectile dysfunction, he had become insecure in their relationship.  He had expressed concern that his wife might "find someone who is younger and sexually health."  She expressed concern that "this thought is taking hold in his mind and is adding to his depression."

On February 2013 VA mental disorders examination, the Veteran, in describing his marital, family and social relationships, stated that on weekends he takes his granddaughter to riding lessons and gymnastics lessons.  He and his wife spend most of their time together; they traveled together; however, he does not go out to social events very often because he becomes anxious in crowded settings.  He manages his mother's finances and transports her to medical appointments.  He does not have a close relationship with his sister.  He owns a boat that he takes out on the river.  He used to own horses and donkeys but had to sell them because he was no longer physically able to take care of them.  The Veteran is a college graduate with a Bachelor's degree in economics.  From 1969 to 1982 he worked in the international purchasing department for a major corporation.  He left to start his own importing company, which his son took over after he [the Veteran] contracted prostate cancer.  

According to the Veteran's self-report (during personality assessment inventory) he described no significant problems with antisocial behavior, empathy, undue suspiciousness or hostility, extreme moodiness and impulsivity, unhappiness and depression, unusually elevated mood or heightened activity, or marked anxiety.  He also reported no significant problems with alcohol or drug abuse or dependence.  The diagnosis under Axis I was major depressive disorder, recurrent; only one mental disorder was diagnosed.  His GAF score was 70.  The examiner noted that the Veteran's level of occupational and social impairment was that of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The RO assigned the Veteran's psychiatric disability, diagnosed as depressive disorder NOS, a 30 percent rating, effective February 28, 2011 under Codes 9499-9434 (major depressive disorder).  Codes ending in " 99 " are used to designate a disability that is not expressly addressed in the rating criteria.

The Board notes that the VA examination reports provide evidence against the Veteran's claim for the next higher (50 percent) rating for depressive disorder NOS as the examination reports do not show that symptoms of the Veteran's depressive disorder are reflective of symptoms such as occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for a 50 percent rating.  For example, the Veteran had not displayed flattened affect (his affect was normal); circumstantial, circumlocutory or stereotyped speech (his speech was reported as unremarkable); panic attacks more than once a week (noted to occur less frequently); difficulty in understanding complex commands (noted to have average intelligence and apparently good judgment and insight); impairment of short- and long-term memory (remote, recent and immediate memory reported as normal), impaired judgment (he understood the outcome of his behavior); impaired abstract thinking (his thought process and content were unremarkable); disturbances of motivation and mood (verbal impulsivity, e.g., may make unfiltered or inappropriate comments in a particular setting); and difficulty in establishing and maintaining effective work and social relationships (has good family relationships, has been married to his second wife for 20 years and is involved in the life of his son and granddaughter, and sees his mother often).  While VA examiner noted some social impairment due to his psychiatric symptoms (avoids large crowds due to anxiety and has trouble becoming emotionally close to others, which has made it harder for him to establish new friendships), such impairment is clearly encompassed by the criteria for a 30 percent rating.  Consequently, a schedular rating in excess of 30 percent is not warranted.

The Board notes that the Veteran's GAF scores were 55 (January 2011) (reflecting moderate difficulty in social or occupational functioning), 75 (May 2011) (reflecting no more than slight impairment in social or occupational functioning), and 70 (February 2013), (reflecting some difficulty in social or occupational functioning, but generally functioning pretty well, has some meaningful interpersonal relationships).  These scores are consistent with a 30 percent rating.  Therefore, the GAF scores do not provide an alternate basis for a rating in excess of 30 percent.

The Board acknowledges the lay statements submitted by the Veteran and in his behalf in support of his claim.  On examination and in his February 2012 notice of disagreement he noted having symptoms of sadness, loss of pleasure, reduced self-worth, loss of independence, feelings of punishment, agitation, anhedonia, sleep changes, fatigue and social avoidance.  His wife's September 2012 statement noted that his service-connected prostate cancer and erectile dysfunction has resulted in him becoming insecurity about their relationship, which adds to his depression.  However, such symptoms are consistent with the criteria for a 30 percent rating and do not more nearly approximate symptoms such as those listed in the 50 percent rating criteria.  For example the February 2013 VA examination report noted depressed mood, anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  Such symptoms do not rise to the level of severity indicated by the 50 percent criteria which indicate that the severity of the depressive disorder symptoms must equate to panic attacks more than once a week.  Thus, the lay statements do not support that a higher rating is warranted.

In summary, it is not shown that the Veteran's anxiety disorder has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity (or approximating such level of severity).  Consequently, a rating in excess of 30 percent is not warranted, and no "staged" schedular rating is warranted.  38 C.F.R. § 4.7.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The Veteran's psychiatric symptoms found in the record are encompassed in the schedular criteria.  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A rating in excess of 30 percent, for depressive disorder NOS is denied.


REMAND

The Veteran filed a specific claim for a TDIU rating, which the RO adjudicated and denied by a December 2011 rating decision; the Veteran did not timely perfect an appeal as to that matter.  Consequently, the question before the Board now is whether the matter of entitlement to a TDIU rating has been re-raised in the context of the instant claim for increase.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim, not a separate and distinct claim, when raised by the record.  The Veteran (on examination) and his representative (in a February 2013 letter) have essentially reported that he is currently unemployed due to his psychiatric and other service-connected disabilities.  Specifically, on February 2013 VA mental disorders examination, the Veteran reported depressed mood due to residuals of treatment for prostate cancer and that he had to give up his business because of his health problems.  The Board is of the opinion that the matter of entitlement to a TDIU rating is re-raised by the record requiring remand for development and readjudication.  

Accordingly, the case is REMANDED for the following:

The AOJ should fully develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, he should be so advised, of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should be returned to the Board for appellate review.  He and his representative should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal as to any negative determination by the AOJ regarding his entitlement to a TDIU rating.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


